DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/638,956, filed on 02/13/2020, is a National Stage of PCT/EP2018/071772 and claims foreign priority to DE10 2017 118 687.5, filing date 08/16/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/12/2020 and 02/13/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because: drawing 1 contains stray lines, which may be intended to be broken portions of the indicators for elements 15 and 30, or may be some unlabeled structure.  
The drawings are additionally objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening channel” of claims 5 and 9, and the “at least one […] rectangular-shaped, elliptic or cone-shaped opening” of claims 4 and 8 must be shown or the feature(s) canceled from the claim(s).  The figures appear to only show circular openings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of
the invention to which the claims are directed. The following title is suggested: ISOLATION COATING FOR OPENING IN PASSIVATION LAYER OF MEDICAL IMPLANT

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 6 recites the limitation “the circumference”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the isolating wall is coated in at least one round-shaped, rectangular-shaped, elliptic or cone-shaped opening”.  It is unclear how a wall could be coated in a void.  The figures do not appear to show a wall having openings therein.   For the purposes of examination and to further compact prosecution, the limitation will be read as “at least one round-shaped, rectangular-shaped, elliptic or cone-shaped opening in the passivation layer is coated with the isolating wall.”
Claims 4 and 8 recite the limitation “in at least one round-shaped, rectangular-shaped, elliptic or cone-shaped opening”.  But there is already “at least one opening” in claims 1 and 6, from which claims 4 and 8 respectively depend.  It is thus unclear whether applicant intends to claim the shape of the same opening, or a separate opening.  For the purpose of examination and to further compact prosecution, the limitation will be read as defining the shape of the at least one opening of claims 1 and 6.  The examiner notes that most of these shapes are not shown in applicant’s drawings; see drawings objection above.
	Claims 5 and 9 recite the limitation “in the opening, an opening channel”.  But no figure appears to show an opening channel (i.e. a void) in the opening (i.e. another void.) The specification states that an opening channel is actually in the passivation, e.g. para 0013 as published in US 20200222688 A1.  It is unclear if the opening channel is a second one of opening 15, or if the opening channel extends sideways into the passivation layer, or if applicant is attempting to claim the internal surface of the isolating wall.  Because the “opening channel” is not labeled in any drawing, one of ordinary skill would not reasonably be apprised of the scope of the invention and the term is indefinite.  For the purposes of examination and to further compact prosecution, the limitation will be read as “internal surface of the isolating wall.”
	Claim 5 recites the limitation “a fluid supply to an electrode and/or for an accommodation of a lead-through, a plug connection and/or a header device, and to simultaneously keep electrically active components in the passivation electrically isolated and/or protect electrically active components in the passivation from penetration of the fluid”.  Because only commas are used, and no oxford comma is present, and “and/or” clauses are nested in multiple dependent clauses, it is unclear which features are required by the claims.  Claim 5 could require only a fluid supply to an electrode.  Or claims 5 could require any one of: a fluid supply to an electrode, a lead-through, a plug connection, or a header device; PLUS one of either electrical isolation or fluid protection.  Or claim 5 could require some mix of these features.  For the purposes of examination and to further compact prosecution, the limitation will be read such that only one clause separated by “and/or” is required. 
	Claim 6 recites the limitation “the passivation.”  There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 recites the limitation “the entire wall face.”  There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 recites the limitation “arranged to isolate in an electrical and/or fluid-tight and/or gas- tight manner said at least one electrically active intermediate layer, and/or at least one electrode of a flexible or rigid medical implant which is bio-stable, bio-compatible and encapsulated in an electrically isolating manner as a bottom face of the opening.” Because only commas are used, and no oxford comma is present, and “and/or” clauses are nested in multiple dependent clauses, it is unclear which features are required by the claims.  For the purposes of examination and to further compact prosecution, the limitation will be read such that only one clause separated by “and/or” is required.
Claim 9 recites the limitation “the electrode.”  There is insufficient antecedent basis for this limitation in the claim.
	 Claim 10 recites the limitation “the passivation or the components of the same from the opening.”  The limitation is not understood.  The passivation or the components of the same are not in the opening, and cannot be from the opening.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Because no definition can be ascertained for “the passivation or the components of the same from the opening,” the ordinary skilled artisan would not reasonably be apprised of the scope of the claimed invention.
	Claims 1-10 are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  Note the format of the claims in the patent(s) cited.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woods (US 20150343224 A1).
Regarding claim 1, Woods discloses a method (method para 0007) for isolating (hermetically sealing, para 0008) a passivation (160, 147, 146, 149, prior art fig 3), wherein an isolating wall (144, 153, 156, 162) is arranged along the circumference of at least one opening (ferrule opening around leadwire 114, fig 2, 3) created in a predetermined way (ferrule opening exists and thus must have been deliberately created) in the passivation.
Regarding claim 2, Woods discloses that the isolating wall (144, 153, 156, 162) is produced to be electrically isolating and/or (or) fluid-tightly (hermetic, para 0018) and/or (and) gas-tightly isolating (hermetic, para 0018).  
Regarding claim 3, Woods discloses that the isolating wall extends from a lower end of the passivation (AIMD electronics side) through the passivation to an upper end (body fluid side) of the passivation.  
Regarding claim 4, Woods discloses that the isolating wall is coated in at least one round-shaped, (round-shaped, fig 2 and 3) rectangular-shaped, elliptic or cone-shaped opening in the passivation, wherein the passivation is a single-layer passivation or (or) a multi-layer passivation system (160, 147, 146, 149, prior art fig 3) with at least one electrically active intermediate layer, and the isolating wall isolates in an electrical and/or fluid- tight and/or gas-tight manner said at least one electrically active intermediate layer (capacitor layers 146 etc) and/or (or) at least one electrode of a flexible or rigid medical implant which is bio-stable, bio- compatible and encapsulated in an electrically isolating manner as a bottom face of the opening.  
Regarding claim 5, Woods discloses that the isolating wall is produced with a predetermined thickness (144, 153, 156, 162 has a thickness) and is configured to obtain, in the opening, an opening channel (contact surface between 114 and isolating/hermetic wall) of a predetermined diameter (diameter sufficient to admit leadwire 114, figs 2 and 3) in the passivation for a fluid supply to an electrode and/or (or) for an accommodation of a lead-through (leadwire 114), a plug connection and/or (or) a header device, and to simultaneously keep electrically active components in the passivation electrically isolated with respect to the opening channel and/or (or) protect electrically active components in the passivation from penetration of the fluid in the passivation (protect from fluid or gas infiltration, because of hermetic seal, para 0018).  

Regarding claim 6, Woods discloses a passivation system (insulator and capacitor layers 160, 147, 146, 149, prior art fig 3, and isolating wall 144, 153, 156, 162) comprising an isolating wall (144, 153, 156, 162) produced to be electrically isolating and/or fluid-tightly and/or gas-tightly isolating (hermetic, para 0018) along the circumference of at least one opening (sidewall of ferrule opening, para 0008) created in a predetermined way (ferrule opening exists and thus must have been created) in the passivation.
Regarding claim 7, Woods discloses the isolating wall extends from a lower end (AIMD electronics side) of the passivation through the passivation to an upper end (body fluid side) of the passivation.
Regarding claim 8, Woods discloses that the isolating wall is arranged in at least one round-shaped (round-shaped, fig 2 and 3), rectangular- shaped, elliptic or cone-shaped opening and covering the entire wall face (144, 153, 156, 162 jointly coat entire sidewall of ferrule, fig 3) of the opening in the passivation wherein the passivation is a single-layer passivation or (or) a multi-layer passivation system (multilayers 160, 147, 146, 149) with at least one electrically active intermediate layer (e.g. 146) and the isolating wall is arranged to isolate in an electrical and/or (or) fluid-tight (hermetic, para 0018) and/or (and) gas- tight (hermetic, para 0018) manner said at least one electrically active intermediate layer, and/or (or) at least one electrode of a flexible or rigid medical implant which is bio-stable, bio-compatible and encapsulated in an electrically isolating manner as a bottom face of the opening.  
Regarding claim 9, Woods discloses that the isolating wall is produced with a predetermined thickness (144, 153, 156, 162 has a thickness) and is configured to obtain, in the opening, an opening channel (contact surface between 114 and isolating/hermetic wall) of a predetermined diameter (diameter sufficient to admit leadwire 114, figs 2 and 3) in the passivation for a fluid supply to the electrode and/or (or) an accommodation of a lead-through (leadwire 114), a plug connection and/or (or) a header device, and to simultaneously keep electrically active components in the passivation electrically isolated with respect to the opening channel and/or (or) protect electrically active components in the passivation from penetration of the fluid in the passivation (protect from fluid or gas infiltration, because of hermetic seal, para 0018).  
 
Regarding claim 10, Woods discloses an isolating wall (144, 153, 156, 162) of a predetermined thickness (144, 153, 156, 162 has a thickness) along a circumference of an opening (ferrule opening around leadwire 114, fig 2, 3) created in a predetermined way (ferrule opening exists and thus must have been deliberately created) in a passivation (160, 147, 146, 149, prior art fig 3), of a medical implant (implantable, claim 26), for isolating (hermetically sealing, abstract) the passivation or components of the same with respect to electricity and/or liquid (hermetic, and thus water-tight) acting on the passivation or the components of the same from the opening.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8530265 B2 Fan discloses a barrier 705 formed in an opening (filled with plug 715) in a passivation 703 which isolates pockets of single-layer passivation, e.g. fig 7A
US 20140275934 A1 of Saini discloses sealing rings for dielectric layers, e.g. 602 of fig 8b
US 20150170998 A1 of Kim discloses via openings through passivating dielectrics, wherein the vias have liner walls, and the via openings have various shapes and depths.  E.g. rectangular fig 3A; cone-shaped fig 4A; etc.
US 20130256910 A1 of Lee discloses an opening in a passivation layer 120 and an insulating liner layer 136 which is hermetically sealed.

    PNG
    media_image1.png
    303
    567
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    515
    499
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THS/
Examiner, AU 2817
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817